Moyer, C.J.,
dissenting. I dissent because it is clear that the General Assembly intended that the occupational disease of silicosis could be proven only by a showing that the claimant (or decedent) had “a disease of the lungs caused by breathing silica dust (silicon dioxide) producing fibrous nodules distributed through the lungs and demonstrated by x-ray examination, by biopsy or by autopsy.” R.C. 4123.68(X). One needs no technical rule of statutory construction to conclude that, had the General Assembly intended that the existence of silicosis in the lungs of a claimant could be proven pursuant to the standards for proving a non-scheduled disease, it would not have precisely defined the disease as it did in R.C. 4123.68. The only reasonable conclusion to be drawn from the precise definition of silicosis in the statute is that there must be an objective finding that fibrous nodules are or were distributed through the lungs of the claimant. In this case, neither the evidence nor the jury indicates that to be the fact.
Although the majority opinion does not do so, appellant relies upon the case of State ex rel. Gen. Motors Corp. v. Indus. Comm. (1975), 42 Ohio St.2d 255, 71 O.O.2d 230, 327 N.E.2d 761. The case is close on its facts but not close enough to be controlling. In General Motors, all parties agreed that the claimant had “contact dermatitis,” which was a listed disease in R.C. 4123.68 but not defined as precisely as is silicosis. The issue in General Motors was whether the claimant had contracted the disease from any of the industrial processes listed in the statute, and the court held “ * * * that where a claimant alleges contracting an occupational disease which is nonscheduled in R.C. 4123.68, or which is scheduled but not alleged to be due to the nature of any process described in the same subsection, then recourse may be had to subsection (BB) for an award of compensation.” Id. at 258-259, 71 O.O.2d at 232, 327 N.E.2d at 764.
I would not expand the holding of General Motors that permitted a claimant to show that she had contracted a disease from a source other than a source designated in the statute to hold that a claimant could, in effect, change the statutory definition of a disease to receive compensation.
The judgment of the court of appeals should be affirmed.
Wright, J., concurs in the foregoing dissenting opinion.